DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because of a multiple dependency on both claims 11 and 17.  See MPEP § 608.01(n). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takechi et al. (US PAT 10,385,377), hereinafter Takechi [CITED BY APPLICANT].

With respect to claim 1, Takechi discloses a closed-loop controlled chemical apparatus comprising: a compound sensor (See [301] in figure 5 of Takechi) comprising: an analyte sensor (See Col. 5, lines 40-49 of Takechi) and that: produces, by the analyte sensor, a voltage signal (See [20] in figure 5 of Takechi) that varies in response to an analyte that electrically perturbs the analyte sensor (See Col. 5, line 62-Col. 6, line 2 of Takechi) such that an electrical perturbation changes the voltage signal from a target voltage (See Col. 5, line 62-Col. 6, line 2 of Takechi), the voltage signal referenced to a reference voltage provided by a reference sensor (See [17] in figure 3 of Takechi) through a composition comprising the analyte (See [16] in figure 3 of Takechi); the reference sensor in electrical communication with the analyte sensor through the composition (See from figure 3 of Takechi that [17] and the analyte sensor is electrically connected through the [16] in figure 3 of Takechi) and that: receives a feedback control signal from a feedback controller (See Col. 30, lines 1-14 of Takechi); actively nulls the difference between the voltage signal and the target voltage when the analyte sensor is perturbed by the analyte to maintain the analyte sensor at the target voltage (See Col. 30, lines 1-14 of Takechi) for suppression of electrical noise fluctuations in the closed-loop controlled chemical apparatus that affect the voltage signal (See Col. 30, lines 46-56 of Takechi); a transistor comprising a gate terminal that is in electrical communication with the analyte sensor (See Col. 30, lines 38-45 of Takechi), such that: the gate terminal receives a gate potential (See Col. 30, lines 57-67 of Takechi) such that a drain current of the transistor is maintained at a constant value (See Col. 30, lines 38-50 of Takechi) in response to receipt of the feedback control signal by the reference sensor (See Col. 30, lines 57-67 of Takechi), such that the transistor is operated at an optimal transduction condition comprising peak sensitivity of the transistor and minimum noise of the transistor based on the feedback control signal (See Col. 30, lines 38-56 of Takechi); the feedback controller in electrical communication with the transistor (See Col. 30, lines 1-14 of Takechi) and that: receives a transduction signal (See Col. 30, lines 22-37 of Takechi); determines a deviation of the transduction signal from a setpoint (See Col. 30, lines 25-37 of Takechi), the setpoint determined by transfer characteristics of the transistor (See Col. 30, lines 38-56 of Takechi); produces the feedback control signal that minimizes the deviation of the transduction signal from the setpoint based on a control model (See Col. 30, lines 38-56 of Takechi); and communicates the feedback control signal to the reference sensor for suppression of electrical noise fluctuations in the closed-loop controlled chemical apparatus (See Col. 30, lines 38-56 of Takechi).
With respect to claim 2, Takechi discloses the closed-loop controlled chemical apparatus of claim 1, wherein the transduction signal comprises the drain current from the transistor (See Col. 30, lines 38-50 of Takechi).
With respect to claim 4, Takechi discloses the closed-loop controlled chemical apparatus of claim 1, wherein the gate potential comprises the voltage signal from the analyte sensor (See Col. 30, lines 57-67 of Takechi).
With respect to claim 6, Takechi discloses the closed-loop controlled chemical apparatus of claim 1, wherein the transistor comprises a field-effect transistor (See Col. 3, lines 19-25 of Takechi).
With respect to claim 7, Takechi discloses the closed-loop controlled chemical apparatus of claim 1, wherein the analyte comprises a pathological form of a protein (See Col. 11, lines 45-57 of Takechi).
With respect to claim 8, Takechi discloses the closed-loop controlled chemical apparatus of claim 7, wherein the protein comprises an enzyme implicated in Alzheimer’s disease (See Col. 11, lines 45-65 of Takechi).
With respect to claim 9, Takechi discloses the closed-loop controlled chemical apparatus of claim 1, wherein the analyte comprises a therapeutic agent that restores a nonpathological function of a pathogenic form of a protein (See Col. 11, lines 45-57 of Takechi).
Allowable Subject Matter
Claims 3, 5 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art of record neither shows nor suggests the combination of structural elements comprising a phase- sensitive detector in electrical communication with the transistor such that: an input terminal of the phase-sensitive detector is in electrical communication with a drain terminal of the transistor and that receives the drain current from the drain terminal; and an output terminal of the phase-sensitive detector is in electrical communication with a source terminal of the transistor and that communicates an oscillating voltage to the source terminal, such that the phase-sensitive detector: compares the drain current to the oscillating voltage and produces a direct current signal that is proportional to a phase difference between the drain current and the oscillating voltage; and communicates the direct current signal to the feedback controller as the transduction signal.
With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements comprising a summer in electrical communication with the analyte sensor, the feedback controller, and the gate terminal and that: receives the feedback control signal from the feedback controller; receives the voltage signal from the analyte sensor; and sums the feedback control signal and the voltage signal to produce the gate potential; and communicates the gate potential to the gate terminal.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements wherein the closed-loop controlled chemical apparatus has a pH resolution of 3.5x10-3 pH units that is more than three times greater than a pH resolution of an ion-sensitive field-effect transistor operated in absence of the feedback control signal.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of method steps comprising: producing, by the analyte sensor, the target voltage; contacting the analyte sensor and the reference sensor with the composition; electrically perturbing, by the analyte in the composition, the analyte sensor; changing, in response to the electrical perturbation, the voltage signal from the target voltage; receiving, by the reference sensor, the feedback control signal from the feedback controller; actively nulling, by the reference sensor, the voltage signal when the analyte sensor is electrically perturbed by the analyte to maintain the analyte sensor at the target voltage for suppression of electrical noise fluctuations in the closed-loop controlled chemical apparatus that affect the voltage signal; receiving, by the gate terminal of the transistor, the gate potential such that the drain current of the transistor is maintained at the constant value in response to receipt of the feedback control signal by the reference sensor, wherein the transistor is operated at an optimal transduction condition comprising peak sensitivity of the transistor and minimum noise of the transistor based on the reference sensor; receiving, by the feedback controller, the transduction signal; determining the setpoint from transfer characteristics of the transistor; determining, by the feedback controller, the deviation of the transduction signal from the setpoint; producing, by the feedback controller, the feedback control signal that minimizes the deviation of the transduction signal from the setpoint based on the control model; and communicating the feedback control signal from the feedback controller to the reference sensor and suppressing the electrical noise fluctuations to perform closed-loop control of the closed-loop controlled chemical apparatus.
Claims 12-20 depend from objected to claim 11 and are therefore also objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0350882 discloses a graphene-based nano-sensor for identifying target 
analytes.
US PAT 4,879,517 discloses a temperature compensation for potentiometrically operated 
ISFETS.
US PUB 2012/0078071 discloses an advanced continuous analyte monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2858                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858